         Case 1:19-cv-07160-ALC Document 17 Filed 08/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BROWN,
                                                                               8/10/2020
                               Plaintiff,
                                                                 19-cv-07160 (ALC)
                      -against-
                                                                 ORDER
 3700 DELI & GROCERY INC., ET AL.,

                               Defendants.

ANDREW L. CARTER, JR., United States District Judge:

       By no later than August 19, 2020, Plaintiff is directed to file a status report indicating

whether they intend to move for default judgment, and if so, proposing a briefing schedule.

SO ORDERED.

Dated:    August 10, 2020
          New York, New York

                                                             ANDREW L. CARTER, JR.
                                                             United States District Judge
